Case 19-42358-bem       Doc 12    Filed 11/21/19 Entered 11/21/19 15:02:19            Desc Main
                                  Document     Page 1 of 4


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                  ROME DIVISION

IN RE: ROBERT SETH PIPPIN,                          )      Judge Barbara Ellis-Monro
       NICOLE SUZANNE PIPPIN,                       )      Chapter 13
           Debtors.                                 )      Case No: 19-42358 bem
                                                    )
BUY HERE PAY HERE USA OF GA,                        )
          Movant,                                   )
                                                    )
vs.                                                 )
                                                    )
ROBERT SETH PIPPIN,                                 )
NICOLE SUZANNE PIPPIN,                              )      CONTESTED CHAPTER 13
          Debtors,                                  )            MATTER
MARY IDA TOWNSON,                                   )
          Trustee.                                  )

                         OBJECTION TO CONFIRMATION OF
                      DEBTOR’S CHAPTER 13 PLAN AS PROPOSED

       NOW COMES BUY HERE PAY HERE USA OF GA, Movant in the above-styled

action, and herein objects to Debtors’ proposed Chapter 13 Plan pursuant to 11 U.S.C. §§ 506(a),

and 1325(a), and moves for modification of Debtors’ proposed plan or dismissal as follows:

                                               1.

       Debtor filed the above-styled action on October 10, 2019. Movant has a secured claim in

the approximate amount of $9946,57, arising from a Motor Vehicle Retail Installment Sales

Contract (“Contract”) executed by Debtors on May 25, 2018, with Buy Here Pay Here USA in

Dalton, Georgia.

                                               2.

       Movant’s claim is secured by a title lien in the motor vehicle purchased, a 2010 Jeep

Compass, and is not subject to the lien avoidance provisions of 11 U.S.C. § 522.
Case 19-42358-bem         Doc 12    Filed 11/21/19 Entered 11/21/19 15:02:19          Desc Main
                                    Document     Page 2 of 4


                                                   3.

       Debtors’ Chapter 13 Plan provides to pay Movant’s claim at $10,000, at 5.5% interest

and $50.00 per month in adequate protection payments. Movant shows that it is entitled to its

claim in the amount of $9946.57 and to an interest rate compliant with In Re Til. The prime rate

at the time this case was filed was 5.0%, and, therefore, Debtors’ Plan cannot be confirmed

without an interest rate of at least 7.0%.

                                                   4.

       Moreover, the collateral is depreciating through use and over time and Debtors’ proposed

plan does not adequately protect Movant’s interest in the collateral. Debtors’ Plan does not

propose an appropriate pre-confirmation adequate protection payment in violation of 11 U.S.C. §

1326(a). Movant is entitled to receive adequate protection payments to be funded through

Debtors’ Chapter 13 Plan with a present value rate of interest in an amount to adequately protect

Movant.

                                                   5.

       Debtors have not surrendered the aforesaid collateral to Movant, and Movant will not

receive adequate protection payments as a secured creditor through Debtors’ Chapter 13 Plan for

the full claim amount secured by its collateral.

                                                   6.

       Debtors have failed to provide proof of adequate automobile insurance that insures the

collateral against casualty loss with Movant named as loss payee.

                                                   7.
Case 19-42358-bem        Doc 12     Filed 11/21/19 Entered 11/21/19 15:02:19             Desc Main
                                    Document     Page 3 of 4


       Movant shows that its Proof of Claim should be allowed and funded as secured with

sufficient adequate protection and interest, or that the collateral be surrendered to Movant, or that

Debtor’s case be dismissed.

       WHEREFORE, Movant respectfully prays:

   (1) That the aforesaid collateral securing Movant’s perfected security interest be surrendered

       to Movant; or,

   (2) That the full value of Movant’s underlying claim secured by the aforesaid collateral that

       is being retained and that has deteriorated through customary usage, be funded through

       the Chapter 13 Plan with interest included thereon, to be funded at a monthly payment to

       provide adequate protection and present value interest; or,

   (3) That confirmation of the Debtor’s Chapter 13 plan as proposed be denied, unless

       amended/modified to provide that Movant’s claim shall be treated as and shall be funded

       at a monthly payment sufficient to provide adequate protection and present value interest;

       and,

   (4) That the Court grant any and all further relief it deems just and proper.

       This 21st day of November, 2019.

                                              Law Office of J. Andrew Owens, LLC
                                              Attorney for Movant

                                              s/: J. Andrew Owens
                                              J. Andrew Owens
                                              Georgia Bar # 557455
P. O. Box 627
Rome, GA 30162
706.528.5830 phone
jaowenslaw@outlook.com
Case 19-42358-bem        Doc 12    Filed 11/21/19 Entered 11/21/19 15:02:19            Desc Main
                                   Document     Page 4 of 4


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                  ROME DIVISION

IN RE: ROBERT SETH PIPPIN,                           )      Judge Barbara Ellis-Monro
       NICOLE SUZANNE PIPPIN,                        )      Chapter 13
           Debtors.                                  )      Case No: 19-42358 bem
                                                     )
BUY HERE PAY HERE USA OF GA,                         )
          Movant,                                    )
                                                     )
vs.                                                  )
                                                     )
ROBERT SETH PIPPIN,                                  )
NICOLE SUZANNE PIPPIN,                               )      CONTESTED CHAPTER 13
          Debtors,                                   )            MATTER
MARY IDA TOWNSON,                                    )
          Trustee.                                   )

                                  CERTIFICATE OF SERVICE

       I, the undersigned, do hereby certify that I am, and at all times hereinafter mentioned,
was more than 18 years of age and not a party to the matter concerning which service was
accomplished. I further certify that on the 21st day of November, 2019, I served by first class
United States mail, postage prepaid, a true and correct copy of the following documents:
Objection to Confirmation, on the following:

Robert Seth Pippin            Nicole Suzanne Pippin
111 Gudger Rd.                111 Gudger Rd.
Chatsworth, GA 30705          Chatsworth, Ga 30705

and by ECF on         Mary Ida Townson               Dan Saeger
                      Chapter 13 Trustee             Saeger & Associates, LLC
                                                     Attorneys for Debtor

       This 21st day of November, 2019.
                                                 Law Office of J. Andrew Owens, LLC
                                                 Attorney for Creditor

                                             By: s/ J. Andrew Owens
                                                J. Andrew Owens
                                                Georgia Bar Number: 557455
P.O. Box 627
Rome, GA 30162
Phone: 706-528-5830
Email: jaowenslaw@outlook.com
